ORDER

PER CURIAM.
William Hargrove ( Defendant ) appeals from his conviction for six counts of statutory sodomy in the first degree, one count of statutory rape in the first degree, and three counts of statutory rape in the second degree. A jury convicted Defendant of all counts. He was sentenced by the court to twenty-five years imprisonment for each count of statutory sodomy and statutory rape in the first degree, and seven years imprisonment for each count of statutory rape in the second degree. The sentences were ordered to be served concurrently. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).